Case 1:19-cr-01089-MV Document1 Filed 10/30/18 Page 1of5

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT CONRT FILED

forth TATES DISTRICT COURT
or the ALBUQUERQUE, NEW MEXICO

District of New Mexico

 

 

 

United States of America ) OcT 8 0 2018
Vv. ) ;
Zamar Hawthorn ) Case No. IA Mj 35UO
(DOB: 07/02/1991)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 21, 2018 in the county of Bernalillo in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
Title 18, United States Code, possession of a firearm by any person who has been convicted in any court
Section 922(g)(1) of a crime punishable by imprisonment for a term exceeding one year

This criminal complaint is based on these facts:

Please see attached Affidavit

@ Continued on the attached sheet.

Hic JAZZ

Complainant’ 's signature

Kevin Wolfe - ATF Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

 

City and state: Albuquerque, NM

 

 
Case 1:19-cr-01089-MV Document 1 Filed 10/30/18 Page 2 of 5

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,
Plaintiff,

Vv.
Case No.

 

ZAMAR HAWTHORN,
Defendant.

 

 

AFFIDAVIT IN SUPPORT A CRIMINAL
COMPLAINT FOR THE ARREST OF ZAMAR
HAWTHORN

I, Kevin Wolfe, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of a criminal complaint authorizing the arrest of

Zamar Hawthorn.

2. I am a Special Agent with the United States Department of Justice, Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF), and have been so employed since March 3,
2007. In this capacity, I routinely investigate violations of federal criminal statutes, to include
violations of federal firearms, narcotics and explosive laws, and has specifically investigated

violations related to the unlawful possession of firearms.

3. As a result of my training and experience, I am familiar with and have
investigated Federal Firearms Laws including 18 U.S.C. § 922(g)(1) which makes it unlawful

for any person who has been convicted in any court of a crime punishable by imprisonment for a
1

Re to
 

My

Case 1:19-cr-01089-MV Document1 Filed 10/30/18 Page 3 of 5

term exceeding one year to ship or transport in interstate commerce, or possess in or affecting
commerce, any firearm or ammunition, or to receive any firearm or ammunition which has been
shipped or transported in interstate or foreign commerce.

4. I have reviewed reports, and conferred with law enforcement agents involved, and

I believe the following to be true and accurate.

5. This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.
PROBABLE CAUSE

6. On October 21, 2018, Albuquerque Police Officer, J. Montano observed a vehicle
traveling eastbound on Indian School Rd and turn northbound onto Carlisle running the red light
at the intersection. Officer Montano initiated a traffic stop and pulled the vehicle over on the I-40
westbound on ramp off Carlisle. Officer Montano identified the driver as Zamar Hawthorn.

7. During the traffic stop officer Montano noticed signs of intoxication including the
smell of marijuana coming from Hawthorn’s person along with bloodshot eyes and the odor of
alcohol emitting from Hawthorns facial area. Officer Montano stated that Hawthorn admitted to
smoking a small amount of marijuana and drinking a few shots earlier in the evening.

8. Officer Montano stated that Hawthorn agreed to exit the vehicle to perform a field
sobriety test. Officer Montano stated that while Hawthorn was exiting the vehicle he noticed a
black semi-automatic handgun on the floorboard between Hawthorn’s feet. The firearm was
secured by assisting officers once Hawthorn exited the vehicle. The firearm was identified as a

Smith and Wesson model MP9 Shield, 9mm caliber pistol bearing serial number HMW3953.

{7
 

Case 1:19-cr-01089-MV Document1 Filed 10/30/18 Page 4 of 5

Officer Montano stated that Hawthorn performed poorly on the sobriety test and was arrested for
DWI. The firearm was checked through NCIC and was confirmed to have been stolen.

9. After being arrested and mirandized Hawthorn admitted that the firearm found in
the vehicle belongs to his “Baby’s Momma.” Hawthorn stated that he did not know where she
obtained the firearm from or why it was on the floorboard between his feet, he did state that the
firearm was used for family protection. Hawthorn was booked on possession of marijuana and
receiving stolen property.

10. On October 24, 2018 I received a computerized criminal history of Zamar
Hawthorn confirming that Hawthorn has at least four prior felony convictions

a. 08/04/2009 for theft by receiving stolen property in Cause number 09CR3903 from
the Superior Court of Dekalb County, Ga.

b. 08/04/2009 for theft by receiving stolen property in Cause number 09CR3749 from
the Superior Court of Dekalb County, Ga.

c. 6/13/2011 for theft by taking tools for the commission of a crime in Cause number
10CR4056 from the Superior Court of Dekalb County, Ga.

d. 8/5/2013 for possession of a firearm by a felon in Cause number 13-B-02225-10
from the Superior Court of Gwinnett County, Ga.

11. On October 25, 2018 I researched the above listed firearm, and determined that the
Smith and Wesson firearm is not manufactured in New Mexico and therefore by being recovered
in New Mexico has moved in or affected interstate commerce.

12. Based on the foregoing, there is probable cause to believe that Zamar Hawthorn
did violate Title 18 U.S.C. Section 922(g)(1), possession of a firearm by a person previously

convicted of a crime punishable by a term of imprisonment exceeding one year.

3

{7
A

 

Case 1:19-cr-01089-MV Document1 Filed 10/30/18 Page 5of5

Respectfully submitted,

Ka.
Kevin Wolfe ~~

Special Agent
ATF

Subscribed and sworn to before me
on Octeber 30, 2018:

LUMA

¥TED STATES MAgISTRATE COPGE

 
